 1   XAVIER BECERRA
     Attorney General of California
 2   DAVID G. ALDERSON
     Supervising Deputy Attorney General
 3   NICHOLAS TSUKAMAKI
     Deputy Attorney General
 4   State Bar No. 253959
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-0982
      Fax: (510) 622-2270
 7    E-mail: Nicholas.Tsukamaki@doj.ca.gov
     Attorneys for
 8   San Francisco Bay Conservation & Development
     Commission
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13
                                                    2:17-cv-00112-KJM-KJN
14   UNITED STATES OF AMERICA,
                                                    STIPULATION RE: PROTECTIVE
15                     Plaintiff,                   ORDER

16                v.                                PROTECTIVE ORDER

17
     JOHN DONNELLY SWEENEY and POINT
18   BUCKLER CLUB, LLC,

19                     Defendants.

20
21
22
23
24
25
26
27
28
     STIPULATION RE: PROTECTIVE ORDER; PROTECTIVE ORDER       2:17-cv-00112-KJM-KJN
                                               1
 1           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Defendants John Donnelly

 2   Sweeney and Point Buckler Club, LLC (Defendants) and the San Francisco Bay Conservation

 3   and Development Commission (BCDC), a non-party to this action, HEREBY STIPULATE AND

 4   AGREE as follows:

 5           1.   On November 6, 2018, counsel for Defendants served on Lawrence J. Goldzband,

 6   BCDC’s Executive Director, a Subpoena to Produce Documents, Information, or Objects or to

 7   Permit Inspection of Premises in a Civil Action (Document Subpoena). The Document Subpoena

 8   requests that Mr. Goldzband produce certain documents related to Defendants on November 21,

 9   2018.

10           2.   On November 6, 2018, counsel for Defendants served on BCDC a Subpoena to

11   Testify at a Deposition in a Civil Action (Deposition Subpoena) pursuant to Rule 30(b)(6) of the

12   Federal Rules of Civil Procedure. The Deposition Subpoena requests that BCDC designate and

13   produce one or more persons to testify on behalf of BCDC regarding seven enumerated topics on

14   November 30, 2018, at 8:00 a.m.

15           3.   BCDC objected to both subpoenas on various grounds including, but not limited to,

16   relevance, proportionality, and burden. Counsel for BCDC and counsel for Defendants met and

17   conferred on November 15 and 20, but were unable to resolve BCDC’s objections or limit the

18   scope of the subpoenas. As a result, BCDC and Defendants scheduled an Informal Telephonic

19   Conference re Discovery Disputes with U.S. Magistrate Judge Kendall J. Newman on November

20   27, 2018, at 9:30 a.m. Pursuant to Judge Newman’s Order after the telephonic conference,
21   BCDC and Defendants agree to narrow the subject matter of both subpoenas as follows:

22           4.   In response to the Document Subpoena, BCDC agrees to produce and send to counsel

23   for Defendants the following documents by December 10, 2018:

24           a.   All non-privileged communications (including any emails) not already produced by

25   BCDC, in BCDC’s possession, between BCDC and the Environmental Protection Agency (EPA)

26   about John D. Sweeney and his activities on Point Buckler Island that were prepared or written
27   between July 1, 2015, and January 18, 2017;

28
     STIPULATION RE: PROTECTIVE ORDER; PROTECTIVE ORDER              2:17-cv-00112-KJM-KJN
                                                     2
 1         b.     All non-privileged communications (including any emails) not already produced by

 2   BCDC, in BCDC’s possession, between BCDC, the Regional Water Quality Control Board, San

 3   Francisco Bay Region (Regional Board), or other state agencies, regarding getting the EPA or the

 4   U.S. Army Corps of Engineers (Corps) involved with respect to John D. Sweeney and his

 5   activities on Point Buckler Island that were prepared or written between July 1, 2015, and January

 6   18, 2017; and

 7         c.    All non-privileged documents not already produced by BCDC, in BCDC’s

 8   possession, from February 9, 2017, to the present, related to conditions on Point Buckler Island at

 9   issue, including any harm done to Point Buckler Island and potential remedies for such harm.

10         5.    As to documents responsive to the topics listed above in Paragraph 4 withheld by

11   BCDC, BCDC will prepare and submit to counsel for Defendants by December 10, 2018, a

12   detailed log listing such documents. The log will not include privileged documents and

13   electronically stored information related to the state court litigation, or any privileged or

14   confidential settlement discussions in this pending federal action. On December 11, 2018,

15   counsel for BCDC and counsel for Defendants will meet and confer over the phone to discuss any

16   objections Defendants may have, if any, to specific documents on the log. If counsel for BCDC

17   and counsel for Defendants cannot resolve any disputes regarding the logged documents in issue,

18   they will submit a two-page joint letter to Judge Newman by 5:00 p.m. on December 12, 2018,

19   outlining their respective positions regarding Defendants’ objections to specific logged

20   documents and attaching the log for the Court’s reference. BCDC and Defendants agree to the
21   scheduling of an informal telephonic conference with Judge Newman on December 14, 2018, at

22   9:00 a.m. to address any unresolved objections Defendants may have to specific logged

23   documents. Defendants and BCDC agree to comply with rulings made by Judge Newman during

24   that informal telephonic conference.

25         6.    On December 17, 2018, beginning no earlier than 9:30 a.m., BCDC will produce

26   Adrienne Klein, and only Ms. Klein, to testify on behalf of BCDC as a fact witness and not as a
27   witness under Rule 30(b)(6) of the Federal Rules of Civil Procedure, regarding the following

28   topics:
     STIPULATION RE: PROTECTIVE ORDER; PROTECTIVE ORDER                 2:17-cv-00112-KJM-KJN
                                                       3
 1         a.    Non-privileged, non-confidential communications (including any emails) between

 2   BCDC and the EPA about John D. Sweeney and his activities on Point Buckler Island that were

 3   prepared or written between July 1, 2015, and January 18, 2017;

 4         b.     Non-privileged, non-confidential communications (including any emails) between

 5   BCDC, the Regional Board, or other state agencies, regarding getting the EPA or the Corps

 6   involved with respect to John D. Sweeney and his activities on Point Buckler Island that were

 7   prepared or written between July 1, 2015, and January 18, 2017; and

 8         c.    Conditions on Point Buckler Island at issue, including any harm done to Point

 9   Buckler Island and potential remedies for such harm.

10         7.    Ms. Klein will not testify regarding any topics other than those listed above in

11   Paragraph 6, including any of the topics enumerated in the Deposition Subpoena.

12         8.    As a result of this Stipulation, Defendants and BCDC agree to take their respective

13   Motion to Compel Discovery from BCDC and Motion for Protective Order, currently scheduled

14   for December 6, 2018, at 10:00 a.m., off calendar. Any objections Defendants may have to

15   BCDC’s privilege log will be resolved pursuant to the informal telephonic conference process

16   described above in Paragraph 5.

17         9.    Case No. A153582 involving Defendants and BCDC is now pending in the California

18   Court of Appeal, First Appellate District. Defendants agree not to seek leave to introduce any

19   documents or deposition testimony they obtain from BCDC or the Regional Board through the

20   federal discovery in United States v. Sweeney into case no. A153582 unless and until Defendants
21   first comply with the following procedures:

22         a.    Identify the specific documents and/or testimony they seek leave to introduce, and

23   meet and confer with BCDC to discuss those documents and/or deposition testimony; and

24         b.    If Defendants and BCDC cannot reach a resolution through the meet and confer

25   process, Defendants will schedule an informal telephonic conference with Judge Newman to

26   address the documents and/or deposition testimony at issue. Prior to the informal telephonic
27   conference, Defendants and BCDC will submit a two-page joint letter to Judge Newman outlining

28   their respective positions.
     STIPULATION RE: PROTECTIVE ORDER; PROTECTIVE ORDER               2:17-cv-00112-KJM-KJN
                                                     4
 1        IT IS SO STIPULATED.

 2
     Dated: November 30, 2018                    XAVIER BECERRA
 3                                               Attorney General of California
                                                 DAVID G. ALDERSON
 4                                               Supervising Deputy Attorney General
 5
 6                                               /s/ Nicholas Tsukamaki
                                                 NICHOLAS TSUKAMAKI
 7                                               Deputy Attorney General
                                                 Attorneys for
 8                                               San Francisco Bay Conservation &
                                                 Development Commission
 9
10   Dated: November 30, 2018                    Briscoe Ivester & Bazel LLP
11
12
13                                               LAWRENCE BAZEL
                                                 Attorney for Defendants John
14                                               Donnelly Sweeney and Point Buckler
                                                 Club, LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION RE: PROTECTIVE ORDER; PROTECTIVE ORDER    2:17-cv-00112-KJM-KJN
                                            5
 1                                      PROTECTIVE ORDER

 2          Upon good cause shown, the above Stipulation of the parties is hereby approved and made

 3   the Order of this Court.

 4          Pursuant to the terms of the Stipulation, the Court hereby vacates the hearing on

 5   Defendants’ Motion to Compel Discovery from BCDC and BCDC’s Motion for Protective Order,

 6   currently scheduled for December 6, 2018, at 10:00 a.m.

 7          IT IS SO ORDERED. This order resolves ECF Nos. 69 and 73.

 8   Dated: December 5, 2018
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION RE: PROTECTIVE ORDER; PROTECTIVE ORDER             2:17-cv-00112-KJM-KJN
                                                    6
